DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 01/23/2020 and 08/25/2020 has/have been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.
Drawings
The drawings filed on 01/23/2020 have been accepted by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Paul Stuart on 02/25/2021.

The application has been amended as follows: 
In claim 19, on the last line (line 10), immediately after “cross-section”, -- using data extracted from the plurality of images-- has been inserted therein.
Allowable Subject Matter
Claims 1-27 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method of analysis of nano-objects using wide-field bright field transmission techniques comprising: acquiring a plurality of images of a sample comprising a plurality of nano-objects using bright field illumination via a continuously variable spectral filter; identifying a nano-object within the sample in the plurality of images; and determining, using data extracted from the plurality of images, an extinction cross-section of the identified nano-object, in combination with the rest of the limitations of claim 1.
Claims 2-18 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 19 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a apparatus for analysis of nano-object attributes using wide-field bright field illumination comprising: at least one light source to illuminate a sample comprising a plurality of nano-objects using bright field illumination; imaging apparatus that acquires a plurality of images of the sample using the bright field illumination via a continuously variable spectral filter; and processing apparatus that determines, for each of a plurality of nano-objects, an extinction cross-section using data extracted from the plurality of images, in combination with the rest of the limitations of claim 19.
Claims 20-27 are allowable because they are dependent on claim 19 or an intermediate claim.
Non-patent Literature document Wang, Gufeng et al (“Imaging and Spectroscopic Analysis of Living Cells”; Methods in Enzymology, 2012) is the closest prior art to the Applicant’s claimed invention.  However Wang et al does not teach of acquiring a plurality of images of a sample comprising a plurality of nano-objects using bright field illumination via a continuously variable spectral filter and determining extinction cross-section using data extracted from the plurality of images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886